              Case 1:18-cr-00098-ELH Document 37 Filed 11/27/19 Page 1 of 1


                                                             U.S. Department of Justice
                                                             United States Attorney
                                                             District of Maryland

Paul E. Budlow                                               Suite 400                    DIRECT: 410-209-4917
Assistant United States Attorney                             36 S. Charles Street           MAIN: 410-209-4800
Paul.Budlow@usdoj.gov                                        Baltimore, MD 21201-3119        FAX: 410-962-3091


                                                             November 27, 2019



The Honorable Ellen L. Hollander
United States District Judge
101 West Lombard Street
Baltimore, MD 21201

           Re:        United States v. Fernando Cristancho
                      Criminal #: ELH-18-098

Dear Judge Hollander:

          I write the Court to provide a status report in the above-referenced case. A couple of
weeks ago, after finishing a lengthy trial, I learned through Mr. Murtha that the defendant was
still at the Chesapeake Detention Facility. I subsequently contacted the U.S. Marshals Service
(“USMS”), who were unaware of the Court’s order committing Mr. Cristancho for a competency
evaluation (Document 34, August 26, 2019). During the call, the USMS obtained a copy of the
order and immediately requested that the Bureau of Prisons (“BOP”) designate Mr. Cristancho to
a facility for the evaluation. The BOP designated Mr. Cristancho to the Metropolitan
Correctional Center in New York, and I have been informed that he departed to New York on
Wednesday, and he is currently in Philadelphia awaiting final transport.

        Mr. Murtha and I have discussed the situation, and we expect that the Court will be
notified of Mr. Cristancho’s arrival at MCC-New York, and that the evaluation will begin shortly
thereafter. Once Mr. Cristancho’s arrival has been confirmed, I will submit a joint motion and
order under the Speedy Trial Act for your consideration.


                                                             Respectfully Submitted,

                                                             Robert K. Hur
                                                             United States Attorney


                                                             __________________________
                                                             Paul E. Budlow
                                                             Assistant United States Attorney


                                                     1
